Citation Nr: 0419179	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for nerve entrapment 
secondary to a left inguinal hernia repair, with a tender 
surgical scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to May 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the VA RO in Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran contends that his disability, status post left 
inguinal hernia repair, has worsened and should be increased 
from his current 10 percent rating.  He complains of sharp 
pain when he attempts to lift objects and climb stairs, and a 
dull ache while walking.  

The veteran presented for a VA examination in November 2002.  
The examiner noted tenderness in the veteran's scar area and 
also noted "left inguinal entrapment neuropathy, by 
history".  The examiner provided no clinical findings 
specific to the presence and degree, or absence, of current 
neurologic involvement.  Moreover, the claims file was not 
available to the examiner for review.  Therefore, a new VA 
examination is warranted to determine the current existence 
of any neurologic impairment attributable to the veteran's 
service-connected disability and to otherwise ensure that the 
veteran's disability history and all current manifestations 
are appropriately considered prior to appellate review.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for his 
hernia disability since in or around 
April 2002.  After securing any necessary 
authorization, the RO should obtain 
identified records.  In any case, the RO 
should ensure that contemporary records 
of VA treatment or evaluation for post 
left inguinal hernia repair residuals are 
associated with the claims file.  

2.  The RO should schedule the veteran 
for examination by a physician with the 
appropriate expertise to determine the 
nature and extent of all impairment due 
to service-connected post left inguinal 
hernia repair.  The claims file must 
accompany the examination request and the 
completed examination report(s) should 
reflect review of relevant evidence.  All 
indicated studies should be performed.  
 
The examiner is requested to confirm or 
refute the existence of any neuropathy or 
other neurological deficit due to left 
inguinal hernia repair residuals.  If 
such neurologic impairment is found to 
exist the examiner is requested to set 
out the nature, frequency and duration 
and severity of symptoms.  The examiner 
is requested to include a discussion as 
to whether the veteran's complained-of 
pain is attributable to neurologic 
impairment or to scarring, or to both, 
and to identify any other functional 
impairment residual to service-connected 
disability to include hernia recurrence.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the rating issue 
on appeal, to include consideration of 
the former and revised criteria for 
evaluating scarring and other potentially 
applicable diagnostic codes.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the appropriate period of time to 
respond to the supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

